In this case it appeared Pearson, the plaintiff below, had leased some land to Manly; in the lease it was omitted to state the quantity of land which the tenant was to be permitted to plough. After the lease was executed, Manly promised he would not plough more than two or three acres; with which agreement Pearson being satisfied, gave him possession and received the rent. Manly, however, the first year ploughed twelve acres; the^second, ten acres, and the third year eight acres.
For the violation of this contract the present action was brought and damages recovered.
The court affirmed the judgment.